                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                      Plaintiff,

               v.                                           Case No. 18-CR-102

ALMA C. RAMIREZ,

                      Defendant.


          ORDER DENYING MOTIONS TO REDUCE/CORRECT SENTENCE


       On November 16, 2018, the defendant pled guilty to Wire Fraud, Filing a False Tax

Return, and Aggravated Identity Theft, in violation of Titles 18 U.S.C. § 1343, 26 U.S.C.

§ 7206(2), and 18 U.S.C. § 1028A respectively. Defendant was advised that the Wire Fraud count

carried up to twenty years in prison, that Filing a False Tax Return carried up to three years in

prison, and that the Aggravated Identity Theft charged mandated two years consecutive to any

other sentence imposed. As conditions of the Plea Agreement, the Government agreed to

recommend a sentence within the Guidelines and the defense was free to argue. The defendant

was also advised that the court would order restitution for any losses that resulted from the

offenses, and the defendant agreed as part of the plea agreement that restitution should be

$301,370.00 On March 5, 2019, the court sentenced the defendant to 24 months on the Wire

Fraud and Filing a False Tax Return counts to be served concurrently, and 24 months on the

Aggravated Identity Theft charge to be served consecutively for a total of 48 months. The court

also ordered restitution of $301,370.00 as agreed by the parties. All other counts in the 29-count

Indictment were dismissed on motion of the government. Defendant commenced serving her
sentence on May 31, 2019, and no appeal was filed. On February 18, 2020, Defendant filed a

motion to reduce her sentence and vacate the restitution ordered by the court. On March 23, 2020,

the defendant filed a motion to reconsider and correct imposed sentence pursuant to Fed. R. Crim.

P. 36. Neither motion can be granted.

       Rule 36 governs clerical errors. Defendant fails to point out any clerical error in the entry

of Judgment or in the amount of restitution ordered. She objects to restitution ordered for counts

that were dismissed from the Indictment but neglects to point out that the restitution was ordered

based upon the Plea Agreement. In other words, defendant agreed to pay the restitution for the

other counts as a condition of their dismissal.

       More generally, the court has no authority to reduce a sentence except as provided by law.

Fed. R. Crim. P. 35 limits the court’s ability to reduce sentences, once imposed, to correcting clear

error within 14 days after sentencing, or reducing a sentence on motion of the government for

substantial assistance provided by the defendant. Defendant points to no clear error in this

sentence and the time for correcting such an error has long passed. Moreover, no motion by the

government has been filed asking that her sentence be reduced for substantial assistance. Instead,

Defendant essentially argues that this sentence is imposing a hardship on her and her family and

cites her medical condition that she thinks warrants greater care than apparently the Bureau of

Prisons is providing. The court has no authority to grant relief for either reason, at least as the

record now stands.

       The fact that the sentence imposed has adverse consequences on Defendant’s ability to

maintain contact with her family is a natural result of any prison sentence. It does not constitute

grounds for reconsideration. To the extent Defendant has medical problems that are not being

adequately dealt with by the Bureau of Prisons, the remedy is to seek relief within the Bureau of



                                                  2
Prisons administration. Again, the court does not have authority, absent Defendant exhausting

her remedies within the Bureau of Prisons, to grant any kind of relief based upon her medical

concerns.

       Accordingly, and for the foregoing reasons, Defendant’s motions for relief from the

sentence imposed are denied.

       SO ORDERED at Green Bay, Wisconsin this 24th day of March, 2020.



                                                  s/ William C. Griesbach
                                                  William C. Griesbach, District Judge
                                                  United States District Court




                                             3
